                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                     CHATTANOOGA DIVISION

   CHARLES R. BLAYLOCK,                                 )
                                                        )
                                                        )            1:18-CV-00299-DCLC
                   Plaintiff,                           )
                                                        )
           vs.                                          )
                                                        )
   UNITED STEEL, PAPER, AND                             )
   FORESTRY, RUBBER,                                    )
   MANUFACTURING, ENERGY, ALLIED,                       )
   INDUSTRIAL AND SERVICE WORKERS
   INTERNATIONAL UNION, et al.

                   Defendants.

                                MEMORANDUM OPINION AND ORDER
          Defendants, United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied

   Industrial and Service Workers International Union, and Local 899 of the Union (collectively

   “USW”) have filed a Motion for Summary Judgment [Doc. 36], supporting memorandum [Doc.

   37], exhibits [Doc. 38], and a Statement of Undisputed Material Facts [Doc. 39], pursuant to Rule

   56 of the Federal Rules of Civil Procedure. Defendant, Resolute FP US Inc. has filed a Motion for

   Summary Judgment [Doc. 33], supporting memorandum, affidavit in support [Doc. 34], and a

   statement of material facts [Doc. 35], pursuant to Rule 56 of the Federal Rules of Procedure.

          Plaintiff, Charles R. Blaylock, (“Blaylock”) did not initially respond to either motion. The

   Court entered a show cause order [Doc. 41] directing Blaylock to show cause why he had not

   responded, noting that if he did not file a response, then all facts as provided by Defendants would

   be considered undisputed for purposes of ruling on their motion. Blaylock did not respond to the

   Court’s show cause Order. This motion is now ripe for resolution.




                                                    1

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 1 of 11 PageID #: 292
   I.     Procedural and Factual Background

          Blaylock was an employee of Resolute, beginning on January 16, 2017 [Doc. 1, ¶ 7]. He

   was a member of USW while employed by Resolute [Id.]. On March 3, 2018, Blaylock exposed

   his buttocks to a co-worker, who promptly reported him [Id. at ¶ 8; Doc. 35 ¶ 2; Doc. 39, ¶ 4]. On

   March 5, 2018, Blaylock met with his supervisor, Jeff Elrod, a human resources representative,

   Greg Davis, and USW’s Vice President, Jerry Haney. [Doc. 1, ¶ 9; Doc. 39, ¶ 5]. At this meeting,

   Blaylock admitted to exposing himself to the co-worker and acknowledged that Resolute did not

   tolerate that kind of conduct [Doc. 38-5, ¶ 4; Doc. 38-7, ¶¶ 4-6, pg. 9]. Resolute terminated

   Blaylock that day, explaining to him that that he had violated the Labor Agreement and Resolute’s

   Standard of Conduct and that it had a “zero tolerance policy in regards to any such behavior.”

   [Doc. 38-6, pg. 2]. The termination letter also indicated that employees reported that Blaylock

   neglected his duties when he was not supervised [Id.].

          After the meeting, Mr. Haney spoke with other employees who confirmed that Blaylock

   exposed himself at work and that he neglected his duties while not supervised [Doc. 38-5, ¶ 6].

   USW filed a grievance on Blaylock’s behalf [Id. at ¶ 7; 38-7, ¶4]. As the grievance involved a

   termination, it proceeded directly to the “third step” of the process, which was a meeting with

   Resolute [Doc. 38-6, ¶ 7; 38-7, ¶ 3]. At this point, in addition to Mr. Haney, USW brought in

   Michael Healan, a staff representative for USW, to assist with Blaylock’s grievance [Doc. 38-7, ¶

   3]. As the staff representative, Mr. Healan had the power to determine whether to appeal the

   grievance to arbitration or instead close the grievance after the initial decision by the employer

   [Id.]. In preparation, Mr. Healan spoke to Mr. Haney and USW’s President Rodney Burris about

   Blaylock, reviewed Blaylock’s work history and the notes from the March 5th meeting, and met




                                                   2

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 2 of 11 PageID #: 293
   with Blaylock to discuss the incident [Id. at ¶¶ 4-6]. Blaylock again admitted to the conduct which

   resulted in his termination [Id. at ¶ 6].

           The third step meeting to discuss Blaylock’s grievance was held on March 21, 2018 [Doc.

   39, ¶ 18].1 At the meeting, Mr. Healan questioned the zero-tolerance policy and its application to

   Blaylock’s conduct, as well as why Blaylock’s work performance had not been questioned until

   now [Doc. 38-7, ¶ 8]. Resolute stated that it had only learned of Blaylock’s work performance

   deficiencies during its investigation into the allegation that Blaylock had exposed himself to a co-

   worker [Id.]. Mr. Healan asked that Blaylock be reinstated. Blaylock then spoke on his own behalf,

   where he changed his story. He now claimed that he did not mean to expose himself to the other

   employee and that the exposure was “accidental.” [Id. at ¶ 9; Doc. 38-3, 48:6-11]. Resolute denied

   the grievance and advised Mr. Healan in writing on April 2, 2018. Resolute advised in its letter

   that Blaylock had changed his story regarding the incident and had failed to take responsibility for

   his actions [Doc. 38-7, ¶ 10, pg. 14].

           After the grievance was denied, Mr. Healan requested Mr. Haney and Mr. Burris interview

   any witnesses to the incident as well as Blaylock’s general misconduct [Id. at ¶¶ 11-12]. The

   interviews reinforced the information already presented by Resolute [Id.]. Mr. Healan determined

   that Blaylock’s “grievance lacked sufficient merit and that Union would not prevail at arbitration.”

   [Id. at ¶ 13]. Specifically, he believed that Blaylock understood Resolute’s zero-tolerance policy,

   which would include the prohibition of exposing oneself to co-workers [Id. at ¶ 14]. He further

   stated that he believed the change in Blaylock’s story hurt his credibility and “undermined any

   chance of having him reinstated either by the Company or an arbitrator.” [Id. at ¶ 14]. On June 8,




   1
    Plaintiff’s complaint indicates this meeting occurred on or about April 20, 2018, however, all
   evidence provided by Defendants indicate that the actual date was March 21, 2018.
                                                    3

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 3 of 11 PageID #: 294
   2018 Mr. Healan informed Blaylock of the decision not to arbitrate the grievance [Id. at ¶ 16, pg.

   16].

          Blaylock filed this Complaint on December 7, 2018 [Doc. 1]. He states that Resolute

   violated the labor agreement by terminating his employment without cause and that USW breached

   the duty of fair representation by refusing to pursue arbitration [Id. at ¶¶ 21-22]. Blaylock seeks

   compensatory damages, including back pay and benefits, and attorney’s fees [Id. at pg. 4].

   II.    Standard of Review

          Under Fed.R.Civ.P. 56(a), “[t]he court shall grant summary judgment if the movant shows

   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Ultimately, the court must decide “whether the evidence presents a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that one party must

   prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). The

   burden of proving that no genuine dispute of fact exists is strictly upon the moving party. Celotex

   Corp. v. Catrett, 477 U.S. 317, 330 n.2 (1986). As such, the court must consider the evidence and

   “draw all reasonable inferences in favor of the nonmoving party.” National Satellite Sports, Inc.

   v. Eliadis, Inc., 253, F.3d 900, 907 (6th Cir. 2001) (citing Matsushita Elec. Indus. Co. v. Zenith

   Radio Corp., 475 U.S. 574, 587 (1986)).

          However, once the moving party has presented sufficient evidence to support summary

   judgment, the nonmoving party “must point to evidence in the record upon which a reasonable

   finder of fact could find in its favor.” Machoka v. City of Collegedale, No. 1:17-CR-203-TAV-

   CHS, 2019 WL 1768861, at *3 (E.D. Tenn. Apr. 22, 2019) (citing Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 248 (1986)). The nonmoving party “may not rest upon mere allegation or denials of

   his pleading but must set forth specific facts showing that there is a genuine issue for trial.”



                                                    4

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 4 of 11 PageID #: 295
   Anderson, 477 U.S. at 256. Specifically, the alleged factual dispute must be material. Anderson,

   477 U.S. at 248.

   III.   Analysis

          An employee may bring a suit against his employer for breach of a collective bargaining

   agreement under § 301. Smith v. Evening News Assn., 371 U.S. 195, 83 S.Ct. 267, 9 L.Ed.2d 246

   (1962). While this typically requires the employee to exhaust any grievance or arbitration remedies

   as provided in the agreement, an employee may bring suit against the employer and the union if

   the union “acts in such a discriminatory, dishonest, arbitrary, or perfunctory fashion as to breach

   its duty of fair representation.” DelCostello v. International Broth. of Teamsters, 462 U.S. 151,

   164, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983) (citing Vaca v. Sipes, 386 U.S. 171, 87 S.Ct. 903, 17

   L.Ed.2d 842 (1967)). In that case, the suit becomes a hybrid § 301 case: “[t]o prevail against either

   the company or the Union, employee-plaintiffs must not only show that their discharge was

   contrary to the contract but must also carry the burden of demonstrating a breach of duty by the

   Union.” DeCostello, 462 U.S. at 165 (quoting United Parcel Service, Inc. v. Mitchell, 451 U.S. 56,

   66-67, 101 S.Ct. 1559, 1565-66, 67 L.Ed.2d 732 (1981)).

          Here, Defendants argue that Blaylock fails to meet both requirements for a hybrid suit

   under § 301 of the Labor Management Relations Act, amended as 29 U.S.C. § 185. Specifically,

   they argue that Blaylock does not show that either Resolute breached the collective bargaining

   agreement in terminating him or that USW violated their duty of fair representation by refusing to

   arbitrate his grievance. Therefore, they move for summary judgment and request Blaylock’s claims

   be dismissed. While it is clear that Defendants may succeed on only one prong of the analysis, the

   Court shall address both Resolute and USW’s conduct in turn.




                                                    5

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 5 of 11 PageID #: 296
             A.      Resolute’s Breach of the Collective Bargaining Agreement

             Blaylock’s Complaint states that “Resolute violated the Labor Agreement by terminating

   Plaintiff’s employment without cause.” [Doc. 1, ¶ 21]. Resolute argues that “it did not violate the

   collective bargaining agreement when it terminated plaintiff Blaylock and Blaylock admits this.”

   [Doc. 33, pg. 2]. Specifically, Blaylock admitted, on multiple occasions, to “mooning” another

   employee, and he admitted that he knew such conduct could result in termination. See [Doc. 38-7,

   pg. 9].

             USW sent Blaylock Requests for Admissions, which he failed to admit or deny according

   to Rule 36(a)(3) of the Federal Rules of Civil Procedure. See [Docs. 38-1, ¶ 2; 38-2]. Therefore,

   pursuant to Fed.R.Civ.P. 36(a)(3), the following requests are deemed admitted.2

             1. That Blaylock accepted responsibility for “mooning” a co-worker while on duty during

                  a meeting with Resolute management on March 5, 2018 [Doc. 38-2, Request 5].

             2. That Blaylock admitted that he knew that action violated Resolute’s work rules [Id.,

                  Request 7].

             3. That Blaylock knew that conduct could result in termination of employment [Id.,

                  Request 8].

             4. That Resolute has a “zero tolerance” policy prohibiting such conduct [Id., Request 9].

             5. That Blaylock neglected his work duties when not being supervised [Id., Request 12].

             Blaylock admits that he was aware of Resolute’s Discipline Policy and Standards of

   Conduct [Doc. 38-3, Deposition of Plaintiff, 29:10-20]. He also stated that he was aware that there

   were “intolerable offenses” that would justify immediate termination [Id., 29:25-30:21]. One of



   2
     “A matter is admitted unless, within 30 days after being served, the party to whom the request is
   directed serves on the requesting party a written answer or objection addressed to the matter and
   signed by the party or its attorney.” Fed.R.Civ.P. 36(a)(3).
                                                     6

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 6 of 11 PageID #: 297
   these offenses included “Continued Inattention to Duties.” [Id., 30:22-31-22]. There is also an

   offense for “immoral conduct,” including conduct that violates the sexual harassment policy [Id.

   31:23-32:6].

          The Collective Bargaining Agreement allows Resolute to terminate an employee upon a

   showing of just cause [Doc. 39, ¶ 35; Doc. 38-7, ¶ 3]. Blaylock’s conduct gave Resolute ample

   just cause to terminate him. He exposed himself to a co-worker and neglected his duties, by his

   own admission. His conduct violated Resolute’s Standards of Conduct and warranted his

   termination. Blaylock cannot prove that his termination violated the collective bargaining

   agreement, and therefore, there was no breach of the contract.

          B.       USW’s Duty of Fair Representation

          Blaylock also contends that USW did not fairly represent him before Resolute and violated

   its duty to represent him by failing to pursue arbitration. USW argues that Blaylock has failed to

   show that its actions in failing to pursue arbitration breached its duty of fair representation. A union

   has a duty to fairly represent the employees in the collective bargaining unit, including “in its

   enforcement of the resulting collective bargaining agreement.” Vaca, 386 U.S. at 177 (citing

   Humphrey v. Moore, 375 U.S. 335, 84 S.Ct. 363, 11 L.Ed.2d 370 (1964)). “[T]he exclusive agent’s

   statutory authority to represent all members of a designated unit includes a statutory obligation to

   serve the interests of all members without hostility or discrimination toward any, to exercise its

   discretion with complete good faith and honesty, and to avoid arbitrary conduct.” Vaca, 386 U.S.

   at 177 (citing Humphrey, 375 U.S. at 342).

          In this case, Blaylock states that USW “acted arbitrarily, discriminatorily and in bad faith

   in refusing to pursue arbitrations with Resolute for Plaintiff pursuant to the Labor Agreement.”

   [Doc. 1, ¶ 20]. The Court must look to each element to determine if the union violated its duty of



                                                      7

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 7 of 11 PageID #: 298
   fair representation. See Merritt v. International Ass’n of Machinists and Aerospace Workers, 613

   F.3d 609, 619 (6th Cir. 2010) (citing Air Line Pilots Ass’n, Intern. V. O’Neill, 499 U.S. 65, 77

   111S.Ct.1127, 113 L.Ed.2d 51 (1991)). “[A] union’s actions are arbitrary only if, in light of the

   factual and legal landscape at the time of the union’s actions, the union’s behavior is so far outside

   a wide range of reasonableness, as to be irrational.” O’Neill, 499 U.S. at 67 111S.Ct.1127) (quoting

   Ford Motor Co. v. Huffman, 345 U.S. 330, 338, 73 S.Ct. 681, 97 L.Ed. 1048 (1953)) (internal

   quotation marks and citations omitted). “A union acts in ‘bad faith’ when it acts with an improper

   intent, purpose, or motive…encompassing fraud, dishonesty, and other intentionally misleading

   conduct.” Merritt, 613 F.3d at 619 (quoting Spellacy v. Airline Pilots Ass’n-Int’l, 156 F.3d 120,

   126 (2d Cir. 1998); Baxter v. United Paperworkers Int’l Union, Local 7370, 140 F.3d 745, 747

   (8th Cir. 1998)) (internal quotation marks omitted). A union’s duty as it relates to discriminatory

   conduct “carries with it the need to adduce substantial evidence of discrimination that is

   intentional, severe, and unrelated to legitimate union objectives.” Amalgamated Ass’n of Street,

   Electric Railway & Motor Coach Employees of America v. Lockridge, 403 U.S. 274, 301, 91 S.Ct.

   1909, 29 L.Ed.2d 473 (1971)).

          “In the context of employee grievances, [the Sixth Circuit has] held that the duty of fair

   representation requires a union to undertake a reasonable investigation to defend a member from

   employer discipline.” International Union, United Automobile, Aerospace and Agricultural

   Implement Workers of America v. National Labor Relations Board, 844 F.3d 590, 603 (6th Cir.

   2016) (quoting Driver v. U.S. Postal Service, Inc., 328 F.3d 863, 869 (6th Cir. 2003)) (internal

   quotation marks omitted). However, that “does not require a union to exhaust every theoretically

   available procedure simply on the demand of the union member.” St. Clair v. Local 515, 442 F.2d

   128, 130 (6th Cir. 1969) (citing Vaca, 386 U.S. at 194, 87 S.Ct. 903). “[O]rdinary mistakes, errors,



                                                     8

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 8 of 11 PageID #: 299
   or flaws in judgment” during the investigation do not justify a finding of arbitrariness. Garrison v.

   Cassens Transport Co., 3334 F.3d 528, 538 (6th Cir. 2003) (citing Walk v. P*I*E* Nationwide,

   Inc., 958 F.2d 1323, 1326 (6th Cir. 1992)).

          Here, USW acted reasonably in handling Blaylock’s grievance. USW challenged

   Resolute’s decision to terminate Blaylock and investigated Blaylock’s claim. See generally [Doc.

   38-7]. Mr. Healan, the staff representative for USW assigned to Resolute’s district, was brought

   in to process the grievance, in accordance with USW’s policies. Mr. Healan spoke with the local

   USW officers, Mr. Haney and Mr. Burris, to discuss Blaylock’s grievance. These witnesses

   confirmed that Blaylock admitted to “mooning” a co-worker. He further reviewed Blaylock’s work

   history, personnel file, and Resolute’s information surrounding the incident in which Blaylock

   exposed himself. This included notes from the meeting between Blaylock, his supervisor, a

   supervisor from human resources, and Mr. Haney. These notes also confirmed that Blaylock

   admitted to the improper conduct at that meeting. It also indicated that Blaylock stated he knew

   such conduct was a terminable offense. Finally, Mr. Healan met with Blaylock, when again, he

   admitted to his conduct. Mr. Healan attended the third step meeting and advocated on Blaylock’s

   behalf, asking Resolute to reinstate him. Blaylock also spoke at this meeting and contradicted what

   he had previously acknowledged, that is, that he had exposed himself to a co-worker. Here he

   claimed that he did not “moon” his co-worker and that any exposure was accidental. Blaylock does

   not dispute that USW properly pursued his grievance at this stage.

          Instead, Blaylock argues that USW then should have invoked the arbitration provision of

   the Collective Bargaining Agreement. Mr. Healan stated that as staff representative assigned to the

   case, it was his decision whether to appeal the grievance to arbitration or close the grievance [Doc.

   38-7, ¶ 3]. Resolute denied Blaylock’s grievance, citing Blaylock’s change of story in their



                                                    9

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 9 of 11 PageID #: 300
   decision. Mr. Healan interviewed Blaylock’s co-workers regarding the incident as well as the

   complaint of Blaylock not completing his job responsibilities. The co-workers did not support

   Blaylock’s change of story, saying that the incident was intentional. Mr. Healan believed that

   Blaylock’s failure to take responsibility for his actions undermined his request for leniency for the

   incident. Therefore, considering the situation as a whole, Mr. Healan determined the grievance

   lacked sufficient merit and that USW would not prevail at arbitration.

          USW’s handling of this grievance was not “wholly irrational” or “extremely arbitrary”. See

   O’Neill, 499 U.S. at 78, 111 S.Ct. 1127; Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 585

   (6th Cir. 1994). Blaylock does not have “an absolute right to have his grievance taken to arbitration

   regardless of the provisions of the applicable collective bargaining agreement.” Vaca, 386 U.S. at

   191, 87 S.Ct. 903; see also Driver, 328 F.3d at 869 (“The duty of fair representation does not

   require that a union fully pursue every grievance filed.”). USW sufficiently investigated

   Blaylock’s grievance, advocated for Blaylock at the third step meeting, reviewed the facts

   afterwards, and did not commit obvious error in deciding not to pursue arbitration. See Driver, 328

   F.3d at 869 (“a union’s decision not to pursue a grievance, based on thorough investigation of the

   employee’s complaint and a reasonable conclusion that the complaint does not merit further use

   of the grievance procedure, does not necessarily violate the union’s duty of fair representation.”).

          Next, Blaylock has produced no evidence that USW acted “with an improper intent,

   purpose, or motive…encompassing fraud, dishonesty, and other intentionally misleading

   conduct.” Merritt, 613 F.3d at 319. Mr. Healan stated that he had no personal disputes or animus

   toward Blaylock and that he processed and evaluated his grievance the same way he processed and

   evaluated any other grievance [Doc. 38-7, ¶ 13]. There is no evidence to suggest that Mr. Healan

   based his decision not to pursue arbitration on anything other than the merits of the case. See Hands



                                                    10

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 10 of 11 PageID #: 301
   v. DaimlerChrysler Corp., No. 3:04CV7077, 2005 WL 1828787, at *5 (N.D. Ohio July 29, 2005)

   (the union did not make a bad faith in determining that the plaintiff’s “grievance lacked merit and

   could not be won at arbitration, and [choosing] not to pursue it further.”). Therefore, Blaylock has

   not shown that USW acted in bad faith.

          Finally, there is no indication that USW acted in a discriminatory way “that is intentional,

   severe, and unrelated to legitimate union objectives.” Lockridge, 403 U.S. at 301, 91 S.Ct. 1909.

   As previously stated, Mr. Healan stated that he did not discriminate against Blaylock, and there is

   no evidence to the contrary. Therefore, Blaylock has not shown USW acted with discriminatory

   intent in deciding not to arbitrate his grievance.

   IV.    Conclusion

          Given the reasoning above, the Court finds that Blaylock has failed to show that Resolute

   breached the collective bargaining agreement by terminating him and that USW breached their

   duty of fair representation by choosing not to pursue arbitration of Blaylock’s grievance.

   Defendants’ Motions for Summary Judgment [Docs. 33, 36] are GRANTED, and this case is

   DISMISSED WITH PREJUDICE. Defendant Resolute’s Motion to Postpone Pretrial and Trial

   Dates [Doc. 42] is DENIED as moot.

          SO ORDERED:



                                                  s/ Clifton L. Corker
                                                  United States District Judge




                                                        11

Case 1:18-cv-00299-DCLC-CHS Document 43 Filed 06/26/20 Page 11 of 11 PageID #: 302
